[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                January 3, 2006
                               No. 05-12053                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A78-976-916


CARLOS RODRIGUEZ QUINONES,

                                                                       Petitioner,

     versus


U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                        _________________________
                                (January 3, 2006)


Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Carlos Rodriguez Quinones, a native and citizen of Cuba, petitions for
review of the Board of Immigration Appeals’ (“BIA”) order affirming without

opinion the immigration judge’s (“IJ”) order of removal. The IJ determined that

Quinones had abandoned his request for discretionary relief for adjustment of

status to that of a lawful permanent resident, pursuant to the Cuban Adjustment

Act, Pub.L. No. 89-732, 80 Stat. 1161 (1966) (reproduced as historical note to 8

U.S.C. § 1255), when he failed to timely file his application for adjustment of

status.

          Quinones argues that his due process rights were violated when the IJ

ordered him removed after he missed the filing date for his adjustment-of-status

application. Quinones avers that he had been proceeding pro se and did not

understand the date he had to file his application. Thus, Quinones argues that his

due process right to a full and fair hearing on his claims was violated, and that he

was substantially prejudiced because he has no other way to adjust his status.

          “Due process requires that aliens be given notice and an opportunity to be

heard in their removal proceedings.” Fernandez-Bernal v. U.S. Att’y Gen., 257

F.3d 1304, 1310 n.8 (11th Cir. 2001); see also Ibrahim v. INS, 821 F.2d 1547,

1550 (11th Cir. 1987) (“Due process is satisfied only by a full and fair hearing.”).

          We have previously ruled that the failure to file a complete asylum

application may result in a finding of abandonment and an order of removal.

Rageevan v. U.S. Att’y Gen., No. 05-10300, 2005 WL 2224845, at *3-4 (11th Cir.
                                             2
Sept. 14, 2005); see Kuschchak v. Ashcroft, 366 F.3d 597, 604-06 (7th Cir. 2004)

(holding that IJ did not violate due process in finding that petitioner abandoned his

withholding-of-removal application when petitioner missed deadline to file). Here,

Quinones received due process. The IJ advised Quinones that he had to file an

adjustment of status application by June 4, 2003, and Quinones replied, “Okay.”

The IJ notified Quinones of his deadline to file his application approximately eight

months before the application was due, and set a hearing for September 9, 2003.

While the “presence of a competent interpreter is important to the fundamental

fairness of a hearing,” Rageevan, 2005 WL 2224845, at *3 (citations omitted),

“[a]n alien must raise objections to the insufficiency of the translation or hearing

accommodations during the proceedings . . . to demonstrate a due process

violation.” Id. (citing Soares v. INS, 449 F.2d 621, 623 (5th Cir. 1971); Valladares

v. United States, 871 F.2d 1564, 1566 (11th Cir. 1989)). Although Quinones states

that he misunderstood the date he was to file the application, the record does not

reflect that he made any mention or objection regarding any miscommunications

during the proceedings. Moreover, the one particular miscommunication Quinones

cites – which was really a misquote by the IJ in stating the year 2002, instead of

2003 – fails to state a due process violation because the IJ repeated the proper date

shortly thereafter. In addition the IJ stated quite clearly “if [the application is] not

filed on or before June 4 th of 2003 then I’m going to deem the application
                                            3
abandoned.” Because Quinones was given notice and an opportunity to be heard

and because he failed to demonstrate prejudice, there was no due process violation.

      Upon a review of the record and upon consideration of the parties’ briefs, we

discern no reversible error.

      PETITION DENIED.




                                         4